Citation Nr: 0728738	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  04-19 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for headaches.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Fadia Elia, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
November 1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision by a regional 
office (RO) of the Department of Veterans Affairs (VA).  

A hearing was held before the undersigned Veterans Law Judge 
in May 2007, and a transcript of this hearing has been 
included in the claims folder.  


FINDING OF FACT

Headaches were not manifest during the veteran's active 
service nor for many years thereafter and are not related to 
his service.


CONCLUSION OF LAW

A headache disability was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a statement of the case 
(SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In March 2003, the RO sent the veteran a letter informing him 
of the types of information needed to substantiate his claim 
and its duty to assist him in obtaining evidence to 
substantiate the claim.  The March 2003 letter informed the 
veteran that VA was responsible for obtaining records in the 
custody of a Federal department or agency, including VA, the 
service department, and the Social Security Administration 
and that it was his responsibility to assure VA receipt of 
records not in the custody of a Federal agency.  In April 
2003 and July 2003, VA sent additional letters further 
clarifying the responsibilities imposed by the VCAA, what 
evidence had been obtained, and the veteran's responsibility 
in facilitating the release of his medical records to VA.  A 
March 2004 statement of the case (SOC) provided the veteran 
with yet an additional 60 days to submit more evidence.  A 
September 2006 letter informed him of how disability ratings 
and effective dates are assigned, in compliance with Dingess 
v. Nicholson.    

The Board finds that the content of the preadjudication March 
2003 letter essentially complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  VA subsequently sent the veteran a letter in 
September 2006 per Dingess v. Nicholson, supra, advising him 
to submit any evidence not previously presented to VA.  
Subsequent adjudication was provided by the Decision Review 
Officer's review and SSOC issued in January 2007.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  VA 
complied with its duty to assist.  There is no duty to 
provide a medical examination under 38 U.S.C.A. § 5103A(d)(2) 
because, as explained below, there is no indication that the 
claimed disability may be associated with an injury or event 
in service.  38 C.F.R. § 3.159(c)(4) (2006).

Moreover, the claimant has not claimed any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  Thus, no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Factual Background

The service medical records are silent as to headache 
complaints during service.  At his separation exam, in July 
1971, the veteran checked "no" for having or having had 
severe or frequent headaches.  The service dental records 
indicate that the veteran had a tooth fracture in November 
1968 due to trauma.

The veteran claims that he was subject to a severe beating 
during a racial confrontation in service in November 1968.  
The veteran stated that he was kicked repeatedly in the head, 
and that he developed headaches since and as a result of 
those kickings.  He stated that his tooth broke during that 
incident.  There is no record of any racial fight or of the 
beating the veteran allegedly suffered.    

The veteran claims to have been discouraged from reporting to 
the dispensary by his platoon sergeant, to avoid racial 
incidents being noted.  According to the veteran, at his 
discharge, he chose not to file any disability claim related 
to headaches because he was told that it would delay his 
discharge.

The veteran claims that his headaches first manifested a 
couple of weeks after the beating incident, but that they 
were not chronic then.  After service, that pattern of 
occasional manifestations continued.  The headaches would not 
occur for months, but when they did, they would be severe and 
would last for a couple of weeks.  The veteran stated that, 
for the longest time, he assumed that they were sinus 
headaches, but that he now knows that they were the result of 
the beating he suffered.  The veteran stated that he did not 
seek treatment because he thought that they were sinus 
headaches.  He has alternatively stated that he also could 
not afford to seek medical treatment.  

The record, whch includes private medical records for 
treatment of numerous disorders from 1993 to 2002, reflects 
that the first time the veteran sought medical help for his 
headaches, was in 2002, when he sought to have his sinuses 
checked.  The veteran had sinus imaging examination conducted 
in March 2002, which showed some thickening in the ethmoid, 
right maxilliary and right frontal sinuses.  In April 2002 he 
was seen by a private neurologist who reported that the 
veteran's headaches started in November 2001.  The private 
neurologist opined that the headaches were "probably cluster 
variant headaches."  

On examination by a private ear, nose, and throat specialist 
in September 2003, the veteran stated that his headaches 
began in December 2001.  The examiner diagnosed questionable 
cluster variant.  

VA treatment records from 2003 to 2007 noted chronic 
headaches.  In October 2004, the prior history and assessment 
were headaches status post trauma 1988.  

At his testimony before the undersigned, the veteran 
reiterated that he had his headaches since 1968, the year 
that he was beaten in service.  He testified that he did not 
realize that he could get care through the VA, in part as an 
effort to explain his lack of seeking treatment.  He futher 
testified that the VA outpatient examiner asked him whether 
he had ever suffered a concussion, to which the veteran 
answered to the affirmative.  According to the veteran, the 
examiner then checked the veteran's vision, noted problems 
with the veteran's eye movement, and observed that the 
veteran might have suffered a concussion. There is no 
notation in the VA medical record of such observation.

III.  Legal Criteria

Service connection will be granted for a disability if it is 
shown that the veteran suffers from such disability and that 
it resulted from an injury suffered or disease contracted in 
line of duty in active military service.  38 U.S.C.A. § 1110.  
In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
C.F.R. § 3.303(a).  "When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin ... such doubt will be resolved in 
favor of the claimant."  38 C.F.R. § 3.102.  "It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility."  
Id.  

"For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings..."  38 C.F.R. § 3.303(b).  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.  

VA shall provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable period for which the claimant qualifies, and 
(3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).

IV.  Analysis

The Board notes that the veteran objected to the RO 
qualifying his headaches as "migraines" as opposed to 
"cluster headaches."  The distinction is irrelevant as to 
the veteran qualifying for service connected disability.  
Whichever specific medical diagnosis terms are used to define 
the veteran's chronic headaches, he would qualify for 
disability compensation if the evidence more likely than not 
shows that they were triggered by an incident or injury which 
occurred in service.  

The veteran reports that he had been subject to a severe 
racially motivated beating during service by five men, and 
that he suffered a concussion as a result of that beating.  
He further states that he was told not to go to the 
dispensary and seek treatment so as to avoid any notation of 
racial beatings.  No record of the incident is before the 
Board.  He is competent to report that he was hit on the head 
in service, and he is competent to state that he has 
headaches.  He is not competent to diagnose a concussion or 
to causally relate his headaches, then and now, to head 
injury in service.

The Board must assess the credibility and weight of all 
evidence, including the medical evidence and the veteran's 
assertions of chronic headaches since service, to determine 
its probative value, accounting for evidence which it finds 
to be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  In this case, there is the claimant's 
testimony that he suffered a beating to the head and that he 
had headaches since.  The service medical records indicate a 
trauma that fractured a tooth; however, the nature of that 
trauma is unknown, and there is no evidence of any 
significant head trauma other than the veteran's statements 
more than 31 years after service.  He denied headaches at 
separation from service and private medical records in the 
1990s show treatment for numerous disorders but contain no 
reference to headaches even when examined by a neurologist.  
There is no evidence of any complaints of headaches before 
2002, and on examinations in April and September 2002, he 
reported that headaches began in November and December 2001.  
The delay in seeking treatment is indicative that the onset 
of his headaches was remote from service.  Considering the 
contradictory statements as to the onset of his headaches and 
the evidence that contradicts his current assertions, the 
Board finds that he is not credible on this issue and that 
his statements are not probative.

Finally, and crucial to the issue in this case, is the lack 
of medical opinion as to a nexus between any inservice injury 
or event and the claimant's headaches.  While posttraumatic 
headaches were noted by history and assessment on VA 
outpatient treatment records in 2004, the trauma was referred 
to as in 1988, and, in any event, the examiner was relying on 
a history provided by the veteran.  As such, it is not 
probative of nexus.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (noting that a medical opinion premised upon an 
unsubstantiated account is of no probative value and does not 
serve to verify the occurrences described).  Absent a nexus 
stated by competent medical opinion, the Board may not grant 
service connection.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

The Board finds by a preponderance of the evidence that there 
is no nexus between the veteran's current headaches and his 
military service.  


ORDER

Entitlement to service connection for headaches is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


